DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  “a demodulator for demodulating an output of said filter” should be changed to -- a demodulator for demodulating an output of said high pass filter or said band pass filter --.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an external control unit for producing a second electric signal...”
 in claim 1.
A review of the specification shows that the following appears to be the corresponding structure for the above limitation described in the specification: (see at least Applicant Specification, para. [0004]: FIG. 1 is a block diagram of a by-wire vehicle control system, including an external computer-based control unit and a failure-tolerant by-wire.)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation “an actuator that regulates said control parameter in accordance with a third electrical signal indicative of a final command for said control parameter” in claim 1 renders the claim indefinite. The limitation in question contradicts the explanation given in the specification. In para. [0017] of the specification it explains that the actuator is regulated according to the external command and the driver command. The claim set is written in the opposite form, where the actuator regulates the parameters of the commands. Examiner interprets the limitation as the actuator controlling/implementing the final command of the braking or acceleration command.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, & 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0228546A1 (“Naik”), in view of US 2014/0336864A1 (“Yoshida”), in view of US 2016/0018446A1 (“Chen”), further in view of US 2008/0297244A1 (“Poulsen”).
As per claim 1 Naik discloses
A by-wire control system for a vehicle, comprising (see at least Naik, para. [0019]: FIG. 3 schematically illustrates a vehicle 400 having vehicle control system 410. A configuration such as that illustrated for vehicle control system 410 would be applicable to a vehicle 400 having a plurality of by-wire control systems, such as by-wire steering control, accelerator control and braking control systems.):
a sensor assembly manipulated by a driver of the vehicle that produces a first electrical signal indicative of a driver command for a vehicle control parameter (see at least Naik, para. [0027]: Each of steering actuator module 442, accelerator actuator module 462 and braking actuator module 482 is similarly adapted to receive as an input and process its respective unprocessed sensor signals, namely unprocessed steering sensor signals 436,438,440, unprocessed accelerator sensor signals 456,458,460 and unprocessed braking sensor signals 476,478,480. Each of steering actuator module 442, accelerator actuator module 462 and braking actuator module 482 is also similarly adapted to determine a processed sensor signal output, namely processed steering sensor signal 444, processed accelerator sensor signal 464 and processed braking sensor signal 484, which are each representative of respective steering, accelerator and braking command inputs from the operator.);
(see at least Naik, para. [0038-0039]: Referring to FIG. 6, voting 570 between the first controller, the second controller and the third controller to determine the resolved sensor signal may be performed by any suitable voting method, but preferably comprises voting method set forth in the steps described herein. Voting 570 may be used to determine a resolved sensor signal 565 for any, and preferably all, of the sensor signals received from the various input devices, such as steering actuator, accelerator actuator and brake actuator. Voting 570 includes a first step of determining 572 a first representative signal 573 (R.sub.1) in the first controller using the first unprocessed sensor signal and the processed sensor signal associated with a given input device. The first representative signal 573 may be any suitable signal that is representative of the first unprocessed sensor signal and processed sensor signal and may be determined using any suitable method, but preferably is the average or mean value of these signals. The determination of an average or mean sensor signal from two sensor signal inputs may be made using known signal processing techniques and methods, such as adding the signals and dividing the resultant signal by two.); and
an interface circuit that merges said first and second electrical signals to form said third electrical signal (see at least Naik, para. [0038-0039]: Referring to FIG. 6, voting 570 between the first controller, the second controller and the third controller to determine the resolved sensor signal may be performed by any suitable voting method, but preferably comprises voting method set forth in the steps described herein. Voting 570 may be used to determine a resolved sensor signal 565 for any, and preferably all, of the sensor signals received from the various input devices, such as steering actuator, accelerator actuator and brake actuator. Voting 570 includes a first step of determining 572 a first representative signal 573 (R.sub.1) in the first controller using the first unprocessed sensor signal and the processed sensor signal associated with a given input device. The first representative signal 573 may be any suitable signal that is representative of the first unprocessed sensor signal and processed sensor signal and may be determined using any suitable method, but preferably is the average or mean value of these signals. The determination of an average or mean sensor signal from two sensor signal inputs may be made using known signal processing techniques and methods, such as adding the signals and dividing the resultant signal by two.), 
merging method for setting said third electrical signal equal to said first electrical signal when said driver command equals or exceeds said external command (see at least Naik, para. [0037]: If the absolute value of one or more of the first signal differential 512, second signal differential 522 and third signal differential 532 is greater than the predetermined differential threshold 542, method 500 includes a sixth step of determining 560 a resolved sensor signal 565 for use in each of the first controller, second controller and third controller in place of the processed sensor signal for control based on the sensed input. Determining 560 a resolved signal in each of the first controller, second controller and third controller for control based on the sensed input may be done in any suitable manner, but preferably comprises voting 570, as described herein, between the first controller, second controller and third controller to determine the resolved sensor signal 565.), and 
otherwise setting said third electrical signal equal to said filter circuit output (see at least Naik, para. [0036]: If the absolute value of each of the first signal differential 512, second signal differential 522 and third signal differential 532 is less than or equal to the predetermined differential threshold 542, method 500 includes a fifth step of using 550 the processed sensor signal in each of the first controller, second controller and third controller, for example processed steering actuator sensor signal 444, for control based on the sensed input.).
Naik does not explicitly disclose
an external control unit for producing a second electrical signal indicative of an external command for said control parameter
including a filter circuit that blocks said second electrical signal during specified fault modes of said external control unit while otherwise passing said second electronic signal a filter circuit output, and
a merging circuit.
Yoshida teaches
an external control unit for producing a second electrical signal indicative of an external command for said control parameter (see at least Yoshida, para. [0039]: The SBW-ECU 23 includes a by-wire control circuit 34 and a monitor circuit 35 provided separately from the by-wire control circuit 34. The by-wire control circuit 34 electrically controls the actuator 27, which serves as a drive source of the range switchover apparatus 16. The monitor circuit 35 monitors whether the by-wire control circuit 34 is normally operating. The by-wire control circuit 34 is provided with a microcomputer or the like. The monitor circuit 35 is provided with an IC (e.g., ASIC) or the like.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naik to incorporate the teaching of an external control unit for producing a second electrical signal indicative of an external command for said control parameter of Yoshida in order to reduce space, improve assembling work and improving control ability in automobiles (see at least Chen, para. [0003]).
Chen teaches
including a gate circuit that blocks said second electrical signal during specified fault modes of said a filter circuit output of said external control unit while otherwise passing said second electronic signal (see at least Chen, para. [0022]: If the latched logic signal has a low logic level (e.g., zero volts), then the PWM signal is passed through AND-gate 44 to output line 46 and then on to the complementary transistor pair. When the latched logic signal has a high logic level (e.g., 5 volts), AND-gate 44 inhibits the PWM signal from propagating to output 46. The latched logic signal also provides a fault indication signal to the main controller to indicate that a drive fault has been detected and that the corresponding phase switch has been disabled.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naik to incorporate the teaching of including a gate circuit that blocks said second electrical signal during specified fault modes of said a filter circuit output of Chen in order to detect faults related to the switching operation of phase switches in an inverter (see at least Chen, para. [0003]).
Poulsen teaches
filter circuit (see at least Poulsen, para. [0029]:  The PWM based amplifiers may have an LC output filter for demodulation of the PWM output signal from the switching power stage. The feedback node to the loop filter can be either before or after the LC filter, or can be a combination of the two.), and
a merging circuit (see at least Poulsen, para. [0009]: One particular embodiment of an amplifier circuit includes an adder operable to combine an input signal and a feedback signal, a loop filter, a comparator operable to compare an input with a reference voltage, and a switching power stage. & para. [0028]: The loop filter in a PWM based amplifier is the transfer function of the combined circuitry from feedback node(s) to comparator input, that is the feedback path(s) and the forward path of the feedback loop. When closing the loop with negative feedback the loop filter acts to suppress errors on the feedback node(s) as well as to control the small signal transfer function from amplifier input to output, or frequency response.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naik to incorporate the teaching of filter circuit and a merging circuit of Poulsen in order to reduce noise and distortion (see at least Poulsen, para. [0026]).

As per claim 3 Naik discloses
where: 
said second electrical signal is a signal based on said external command (see at least Naik, para. [0027]: Each of steering actuator module 442, accelerator actuator module 462 and braking actuator module 482 is similarly adapted to receive as an input and process its respective unprocessed sensor signals, namely unprocessed steering sensor signals 436,438,440, unprocessed accelerator sensor signals 456,458,460 and unprocessed braking sensor signals 476,478,480. Each of steering actuator module 442, accelerator actuator module 462 and braking actuator module 482 is also similarly adapted to determine a processed sensor signal output, namely processed steering sensor signal 444, processed accelerator sensor signal 464 and processed braking sensor signal 484, which are each representative of respective steering, accelerator and braking command inputs from the operator.).
Naik does not explicitly disclose

said filter circuit includes a high-pass or band-pass filter responsive to said second electrical signal, a demodulator for demodulating an output of said filter.
Poulsen teaches
said second electrical signal is a pulse width modulated signal having a duty cycle (see at least Poulsen, para. [0025]:   Generally, however, a PWM based amplifier contains a comparator that drives a switching power stage to produce an amplified PWM signal having a constant frequency and amplitude, in which the input signal is encoded in the duty cycle of the PWM signal.); and
said filter circuit includes a high-pass or band-pass filter responsive to said second electrical signal (see at least Poulsen, Fig. 16 & para. [0036-0037]:   The feedback taken from the output 188 of the comparator and switching power stage 174 alone will pass through a feedback filter 194 having the same topology as the passive loop filter 172, such as the passive loop filter 70 or 100 of FIGS. 2A and 2B. The feedback taken from the output 192 of the LC filter 190 will follow a parallel path through a feedback filter 194 having the topology illustrated in FIG. 5. The outputs of the two parallel feedback filter 194 will be summed in the adder 180 with the output 182 of the passive loop filter 172. Because the adder 180 is a current summing node as will be described in more detail below with respect to FIG. 6B, it is a virtual ground, allowing multiple feedback feeds to be connected in parallel. Turning now to FIG. 5, a schematic diagram of one particular embodiment of the feedback filter 194 used in a PWM based amplifier 170 with a current output passive loop filter 172 as in FIG. 4 will be described. The feedback filter 194 includes a `T` formed by a pair of series capacitors 200 and 202 connected between an input 204 and output 206, with a resistor 208 connected at one end to the node 210 between the capacitors 200 and 202 and at the other end to ground 212. Another resistor 214 is connected between the input 204 and output 206 in parallel with the pair of series capacitors 200 and 202. The capacitor 202 nearest the input 204 and the resistor 208 to ground 212 form a highpass filter 216 with a pole located at C 202*R 208.), 
a demodulator for demodulating an output of said filter (see at least Poulsen, Fig. 4 & para. [0029]: The PWM based amplifiers may have an LC output filter for demodulation of the PWM output signal from the switching power stage. The feedback node to the loop filter can be either before or after the LC filter, or can be a combination of the two. The LC filter has a transfer characteristic highly dependent on the load, e.g., a speaker, connected to the output of the amplifier. & para. [0034]: inventors have used this test scenario to generate, modulate, receive, and demodulate a wide variety of pulse shapes and derivatives, The PWM signal on the output 158 of the comparator and switching power stage 156 may be fed into an LC filter 160 to demodulate the PWM signal before it reaches the output 162 for use by a speaker or other load. In effect, the LC filter 160 averages the voltage of the PWM signal over the on and off time of each cycle to generate what can be considered a DC voltage considered at the modulation or switching frequency of the PWM based amplifier 140. In this particular embodiment, the feedback signal 148 is taken from the output 158 of the comparator and switching power stage 156. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naik to incorporate the teaching of said second electrical signal is a pulse width modulated signal having a duty cycle and said filter circuit includes a high-pass or band-pass filter responsive to said second electrical signal, a demodulator 

As per claim 9 Naik discloses
where:
said sensor assembly is an accelerator pedal sensor assembly, and said driver command is an accelerator pedal position (see at least Naik, para. [0022]: Accelerator actuator 424 is operatively coupled to three accelerator actuator sensors, first accelerator actuator sensor 450, second accelerator actuator sensor 452 and third accelerator actuator sensor 454. Accelerator actuator sensors 450,452,454 are each adapted to provide a signal output in response to an input to accelerator actuator 424, such as an operator input. Accelerator actuator sensors 450,452,454 may be any type of sensor suitable for providing an output signal that is indicative of the accelerator input, such as sensors that are adapted to provide a signal which is indicative of an applied force or pressure as are well-known.).

As per claim 10 Naik discloses
where:
said sensor assembly is an brake pedal sensor assembly, and said driver command is an brake pedal position (see at least Naik, para. [0023]: Referring again to FIG. 3, brake actuator 426 comprises a brake input device, such as brake pedal 468, however, any device suitable for providing a brake input may be utilized for brake actuator 426 (e.g. joystick, control stick, pressure sensing steering wheel or other brake input device). Brake actuator 426 is operatively coupled to three brake actuator sensors, first brake actuator sensor 470, second brake actuator sensor 472 and third brake actuator sensor 474. Brake actuator sensors 470,472,474 are each adapted to provide a signal output in response to an input to brake actuator 426, such as an operator input. Brake actuator sensors 470,472,474 may be any type of sensor suitable for providing an output signal that is indicative of the brake input, such as sensors that are adapted to provide a signal which is indicative of an applied force or pressure as are well-known.).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naik, in view of Yoshida, in view of Chen, in view of Poulsen, further in view of US 2018/0050672A1 (“Pennala”).
As per claim 2 Naik does not explicitly disclose
further comprising:
an electrical isolation circuit through which said second electrical signal is supplied to said interface circuit so that an electrical failure of said external control unit does not cause a failure of said interface circuit.
Pennala teaches
further comprising:
an electrical isolation circuit through which said second electrical signal is supplied to said interface circuit so that an electrical failure of said external control unit does not cause a failure of said interface circuit (see at least Pennala, para. [0031]: The isolator 220 can be device that transmits signals (e.g., microwave or radio frequency power) in one direction only and shields components on an input side, from the effects of conditions on an output side.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naik to incorporate the teaching of an electrical .

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naik, in view of Yoshida, in view of Chen, in view of Poulsen, further in view of US 2019/0293429A1 (“Cameron”).
As per claim 4 Naik discloses
where: 
said first electrical signal is a signal based on said driver command (see at least Naik, para. [0027]: Each of steering actuator module 442, accelerator actuator module 462 and braking actuator module 482 is similarly adapted to receive as an input and process its respective unprocessed sensor signals, namely unprocessed steering sensor signals 436,438,440, unprocessed accelerator sensor signals 456,458,460 and unprocessed braking sensor signals 476,478,480. Each of steering actuator module 442, accelerator actuator module 462 and braking actuator module 482 is also similarly adapted to determine a processed sensor signal output, namely processed steering sensor signal 444, processed accelerator sensor signal 464 and processed braking sensor signal 484, which are each representative of respective steering, accelerator and braking command inputs from the operator.).
Naik does not explicitly disclose
said first electrical signal is a pulse width modulated signal having a duty cycle; and

Cameron teaches
said first electrical signal is a pulse width modulated signal having a duty cycle (see at least Cameron, para. [0074]: The duty cycle signal is sent to the PWM which generates pulses; a width of the pulses controls power delivery to the gimbal motors. para. [0096]: The flight control inputs include a speed command (e.g., RPM command), a position command, or both. The feedback control system 232 generates a current command based on the flight control inputs, the position feedback, and the speed feedback, as described further with reference to FIGS. 30 and 31. The control system 206 converts the current command into a duty cycle setting or value used to control the motors 124. In some implementations, the duty cycle setting is indicated by a set point signal that indicates a comparison value and a comparison criterion.); and
said filter circuit includes an AND-gate for logically combining said second electrical signal with an output of said demodulator to form said filter circuit output (see at least Cameron, para. [0157]:  FIG. 12 illustrates a diagram 1200 of exemplary signals generated during demodulation. Diagram 1200 includes three graphs 1202-1206. A first graph 1202 illustrates an ADC output signal 1212 (demodulator inputs) corresponding to sine wave outputs of a resolver, such as the fine resolver 344 of FIG. 3. The ADC output signal 1212 includes the ADC outputs 358 (or the conditioned voltage values 360) of FIG. 3.  para. [0168]: The third logic gate 1436 generates the take data output (the count enabled input 1020) based on a logic rule of the third logic gate 1436 and provides the take data output (the count enabled input 1020) to the accumulator logic 1014 of FIG. 10. As illustrated in FIG. 14, the logic rules of the first and second logic gates include AND logic and the logic rule of the third logic gate 1436 includes OR logic. In other implementations, other logic rules, additional logic gates, or both, may be used to regenerate the take data output (the count enabled input 1020). & para. [0170]: The accumulator signal 1522 increases when the count enabled input 1020 indicates to take or accumulate data filtered data, i.e., in the data windows 1514 between masked regions 1512. The accumulator signal 1522 does not increase during masked regions 1512 when the count enabled input 1020 indicates to refrain from taking or accumulating data. The accumulator logic 1014 outputs the demodulated output signal 1524 (values thereof) during the masked regions 1512 (i.e., every second masked region 1512) after stopping taking data in the masked regions 1512. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naik to incorporate the teaching of said first electrical signal is a pulse width modulated signal having a duty cycle, and said filter circuit includes an AND-gate for logically combining said second electrical signal with an output of said demodulator to form said filter circuit output of Cameron in order to reduce cost and increase performance (see at least Cameron, para. [0004]).

As per claim 5 Naik does not explicitly disclose
where said output of said demodulator disables said AND-gate to block said second electrical signal during said specified fault modes of said external control unit, and otherwise enables said AND-gate to pass said second electrical signal to said filter circuit output 
Chen teaches
(see at least Chen, para. [0022]: FIG. 4 shows one embodiment of logic circuit 43 in greater detail. An AND-gate 44 is connected to operate as a transmission gate for the PWM signal. The latched logic signal from the flip-flop latched output Q is provided to an inverting input of AND-gate 44. If the latched logic signal has a low logic level (e.g., zero volts), then the PWM signal is passed through AND-gate 44 to output line 46 and then on to the complementary transistor pair. When the latched logic signal has a high logic level (e.g., 5 volts), AND-gate 44 inhibits the PWM signal from propagating to output 46. The latched logic signal also provides a fault indication signal to the main controller to indicate that a drive fault has been detected and that the corresponding phase switch has been disabled. As shown in FIG. 3, controller 23 can include a connection to the CLR input of flip-flop 42 so that the controller can reset flip-flop 42 whenever it needs to reestablish operation of IGBT phase switch 22 (e.g., after a fault is corrected or otherwise cleared).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naik to incorporate the teaching of where said output of said demodulator disables said AND-gate to block said second electrical signal during said specified fault modes of said external control unit, and otherwise enables said AND-gate to pass said second electrical signal to said filter circuit output of Chen in order to detect faults related to the switching operation of phase switches in an inverter (see at least Chen, para. [0003]).


As per claim 6 Naik discloses
where: 
said first electrical signal is a signal based on said driver command (see at least Naik, para. [0027]: Each of steering actuator module 442, accelerator actuator module 462 and braking actuator module 482 is similarly adapted to receive as an input and process its respective unprocessed sensor signals, namely unprocessed steering sensor signals 436,438,440, unprocessed accelerator sensor signals 456,458,460 and unprocessed braking sensor signals 476,478,480. Each of steering actuator module 442, accelerator actuator module 462 and braking actuator module 482 is also similarly adapted to determine a processed sensor signal output, namely processed steering sensor signal 444, processed accelerator sensor signal 464 and processed braking sensor signal 484, which are each representative of respective steering, accelerator and braking command inputs from the operator.).
Naik does not explicitly disclose
said first electrical signal is a pulse width modulated signal having a duty cycle; and
said merging circuit includes a logic gate that combines said filter circuit output with said first electrical signal.
Cameron teaches
said first electrical signal is a pulse width modulated signal having a duty cycle (see at least Cameron, para. [0074]: The duty cycle signal is sent to the PWM which generates pulses; a width of the pulses controls power delivery to the gimbal motors. para. [0096]: The flight control inputs include a speed command (e.g., RPM command), a position command, or both. The feedback control system 232 generates a current command based on the flight control inputs, the position feedback, and the speed feedback, as described further with reference to FIGS. 30 and 31. The control system 206 converts the current command into a duty cycle setting or value used to control the motors 124. In some implementations, the duty cycle setting is indicated by a set point signal that indicates a comparison value and a comparison criterion.),
said merging circuit includes a logic gate that combines said filter circuit output with said first electrical signal (see at least Cameron, para. [0157]:  FIG. 12 illustrates a diagram 1200 of exemplary signals generated during demodulation. Diagram 1200 includes three graphs 1202-1206. A first graph 1202 illustrates an ADC output signal 1212 (demodulator inputs) corresponding to sine wave outputs of a resolver, such as the fine resolver 344 of FIG. 3. The ADC output signal 1212 includes the ADC outputs 358 (or the conditioned voltage values 360) of FIG. 3.  para. [0168]: The third logic gate 1436 generates the take data output (the count enabled input 1020) based on a logic rule of the third logic gate 1436 and provides the take data output (the count enabled input 1020) to the accumulator logic 1014 of FIG. 10. As illustrated in FIG. 14, the logic rules of the first and second logic gates include AND logic and the logic rule of the third logic gate 1436 includes OR logic. In other implementations, other logic rules, additional logic gates, or both, may be used to regenerate the take data output (the count enabled input 1020). & para. [0170]: The accumulator signal 1522 increases when the count enabled input 1020 indicates to take or accumulate data filtered data, i.e., in the data windows 1514 between masked regions 1512. The accumulator signal 1522 does not increase during masked regions 1512 when the count enabled input 1020 indicates to refrain from taking or accumulating data. The accumulator logic 1014 outputs the demodulated output signal 1524 (values thereof) during the masked regions 1512 (i.e., every second masked region 1512) after stopping taking data in the masked regions 1512. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naik to incorporate the teaching of said first electrical signal is a pulse width modulated signal having a duty cycle, and said merging circuit includes a logic gate that combines said filter circuit output with said first electrical signal of Cameron in order to reduce cost and increase performance (see at least Cameron, para. [0004]).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naik, in view of Yoshida, in view of Chen, in view of Poulsen, further in view of US 2019/0028069A1 (“Watanabe”).
As per claim 7 Naik discloses
where:
said first electrical circuit is an analog voltage having a magnitude based on said driver command (see at least Naik, para. [0019]: These are preferably analog signals, but may also comprise digital signals. para. [0022]: Accelerator actuator sensors 450,452,454 are each adapted to provide a signal output in response to an input to accelerator actuator 424, such as an operator input. Accelerator actuator sensors 450,452,454 may be any type of sensor suitable for providing an output signal that is indicative of the accelerator input, such as sensors that are adapted to provide a signal which is indicative of an applied force or pressure as are well-known.).
Naik does not explicitly disclose

Watanabe teaches
said demodulator includes a low-pass filter for converting an output of said filter into an analog voltage (see at least Watanabe, para. [0069]:  Low-pass filter 106 is a second low-pass filter that extracts low-frequency components, as an analog voltage signal, from the digital PWM signal amplified by amplifier circuit 105. That is, low-pass filter 106 operates using voltage V3 as the power supply voltage, converts the digital PWM signal amplified by amplifier circuit 105 into an analog signal, and outputs the analog voltage signal that is the analog signal. In other words, low-pass filter 106 demodulates the digital PWM signal to generate the analog signal, and has the same low-pass filtering characteristic as that obtained from low-pass filter 104 and load 800.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naik to incorporate the teaching of said demodulator includes a low-pass filter for converting an output of said filter into an analog voltage of Watanabe in order to flatten a frequency characteristic of an output voltage (see at least Watanabe, para. [0007]).

As per claim 8 Naik does not explicitly disclose
said merging circuit includes a summer for combining an output of said low-pass filter with said first electrical signal to form said third electrical signal.
Watanabe teaches
(see at least Watanabe, Fig. 6 & para. [0074-0075]: Digital gain adjuster 111 outputs a digital error signal whose feedback gain is adjusted based on the digital signal obtained from the conversion by A/D converter 110. Herein, A/D converter 110 and digital gain adjuster 111 correspond to a digital error signal generator that generates, from the error signal, a digital error signal whose feedback gain is adjusted, the digital error signal being generated by digitizing the error signal. Adder 101 adds the digital error signal whose feedback gain is adjusted to the digital audio signal. A digital audio signal to which an inverse characteristic of the error signal is applied beforehand is thus output to digital PWM generator 102.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naik to incorporate the teaching of said merging circuit includes a summer for combining an output of said low-pass filter with said first electrical signal to form said third electrical signal of Watanabe in order to flatten a frequency characteristic of an output voltage (see at least Watanabe, para. [0007]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naik, in view of Yoshida, in view of Chen, in view of Poulsen, in view of US 2009/0261796A1 (“Ito”), further in view of Pennala.
As per claim 11 Naik does not explicitly disclose
further comprising:
a first power supply for supplying power to said sensor assembly, said actuator and said interface circuit;

an electrical isolation circuit through which said second electrical signal is supplied to said interface circuit so that an electrical failure of said second power supply does not cause a failure of said interface circuit.
Ito teaches
a first power supply for supplying power to said sensor assembly, said actuator and said interface circuit (see at least Ito, para. [0023]: A vehicle in which a vehicular electric power source system is mounted is equipped with a high-voltage system battery 20 that is an electricity storage device of a high-voltage system (e.g., a 42-V system), a low-voltage system battery 10 that is an electricity storage device of a low-voltage system (e.g., a 14-V system), a DC/DC voltage converter (DC/DC converter) 70 that has at least a step-down voltage conversion mode, which decreases the voltage of the high-voltage system to the voltage of the low-voltage system and thus supplies electric power from the high-voltage system to the low-voltage system, and a step-up voltage conversion mode, which increases the voltage of the low-voltage system to the voltage of the high-voltage system and thus supplies electric power from the low-voltage system to the high-voltage system. & para. [0027]: Examples of the high-voltage system load 60 on the high-voltage system battery 20 include an electric power steering device (EPS) that assists the driver's steering operation by causing an electric motor to produce assist power in accordance with the state of steering, an electric stability control device (electric STB) that adjusts the roll angle of the vehicle or the like via an electric motor in accordance with the acceleration of the vehicle in the lateral direction. The EPS has an EPS motor that is an electric motor, and an inverter that drives the EPS motor. The electric STB has an electric STB motor that is an electric motor, and an inverter that drives the electric STB motor. para. [0044]: Incidentally, the computer 40 is made up of a plurality of circuit elements, such as a ROM that stores a control program and control data, a RAM for temporarily storing process data of control programs, a CPU that executes control programs, an input/output interface for exchanging data with the outside, etc. The computer 40 may be a computer provided outside the DC/DC converter 70, instead of the one provided within the DC/DC converter 70.);
a second power supply for supplying power to said external control unit (see at least Ito, para. [0023]: A vehicle in which a vehicular electric power source system is mounted is equipped with a high-voltage system battery 20 that is an electricity storage device of a high-voltage system (e.g., a 42-V system), a low-voltage system battery 10 that is an electricity storage device of a low-voltage system (e.g., a 14-V system), a DC/DC voltage converter (DC/DC converter) 70 that has at least a step-down voltage conversion mode, which decreases the voltage of the high-voltage system to the voltage of the low-voltage system and thus supplies electric power from the high-voltage system to the low-voltage system, and a step-up voltage conversion mode, which increases the voltage of the low-voltage system to the voltage of the high-voltage system and thus supplies electric power from the low-voltage system to the high-voltage system. & para. [0028]: Examples of the low-voltage system load 50 on low-voltage system battery 10 include an engine control device, a brake control device, an air-conditioner, a headlight, a rear defogger, a rear window wiper, a mirror heater, a seat heater, an audio, lamps, a cigar lighter socket, various ECUs (Electronic Control Units), and solenoid valves. The low-voltage system load 50 is connected in parallel to the low-voltage system battery 10 and the electric generator 21, and is also connected to a low-voltage system battery terminal 71 of the DC/DC converter 70.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naik to incorporate the teaching of a first power supply for supplying power to said sensor assembly, said actuator and said interface circuit, a second power supply for supplying power to said external control unit of Ito in order to prevent interruptions of voltage (see at least Ito, para. [0005]).
Pennala teaches
an electrical isolation circuit through which said second electrical signal is supplied to said interface circuit so that an electrical failure of said second power supply does not cause a failure of said interface circuit (see at least Pennala, para. [0031]: The isolator 220 can be device that transmits signals (e.g., microwave or radio frequency power) in one direction only and shields components on an input side, from the effects of conditions on an output side.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naik to incorporate the teaching of an electrical isolation circuit through which said second electrical signal is supplied to said interface circuit so that an electrical failure of said external control unit does not cause a failure of said interface circuit of Pennala in order to lowering the amount of effort required to stop a vehicle (see at least Pennala, para. [0068]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668

/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668